        Case 3:21-cv-00018-LPR Document 14 Filed 07/26/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LEAH BANKS                                                               PLAINTIFF

V.                          No. 3:21-CV-00018-LPR-JTR

KEITH BOWERS, Administrator, Craighead
County Detention Center                                                DEFENDANT

                      RECOMMMENDED DISPOSITION

      The following Recommended Disposition has been sent to United States

District Judge Lee P. Rudofsky. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court within fourteen (14) days of the date of this Recommendation. If you do not

file objections, Judge Rudofsky can adopt this Recommendation without

independently reviewing all of the evidence in the record. By not objecting, you may

waive the right to appeal questions of fact.

                                          I. Discussion

      On June 2, 2021, the Court mailed Plaintiff Leah Banks (“Banks”) an Order

granting her Application to Proceed In Forma Pauperis (Doc. 5), at her address of

record, the Craighead County Detention Center (“CCDC”). The mailing was

returned to the Court on June 17, 2021, stamped “Return to Sender,” with the hand-

written notation “Not in Jail.” Doc. 8.
              Case 3:21-cv-00018-LPR Document 14 Filed 07/26/21 Page 2 of 3




         Shortly after Banks initiated this action, the Court notified her of her

obligation, under Local Rule 5.5(c)(2), to maintain a valid mailing address with the

Clerk. Doc. 3. However, after her discharge from the CCDC, Banks has failed to

notify the Clerk of her new address.

         On June 21, 2021, the Court sent an Order to Banks advising her that, if she

wished to continue pursuing this lawsuit, she must file a notice of her current mailing

address, within thirty (30) days of the date of the Order. Doc. 9. 1 Importantly, the

Court cautioned Banks that if she failed to timely and properly comply with the

Order, her case could be dismissed, without prejudice, pursuant to Local Rule

5.5(c)(2). Id. Like the earlier papers mailed to Banks, this Order was also returned

undelivered. Doc. 11.

         As of the date of this Recommendation, Banks has not complied with the

Court’s June 21, 2021 Order, and the time to do so has expired. Accordingly, the

Court recommends that an Order be entered, dismissing this action, without

prejudice.

                                            II. Conclusion

         IT IS THEREFORE RECOMMENDED THAT:

         1.        Plaintiff’s case be DISMISSED, WITHOUT PREJUDICE, due to a


         1
             This Order was also sent to the CCDC, which is the only address the Court has for
Banks.
                                                    2
           Case 3:21-cv-00018-LPR Document 14 Filed 07/26/21 Page 3 of 3




lack of prosecution.

      2.       The Court CERTIFY, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from any Order adopting this Recommendation would not be

taken in good faith.

      DATED this 26th day of July, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
